DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 2/28/2014 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mototsuji (US 2021/0341123).
Regarding claim 1, Mototsuji discloses at least one microprojector (2010, Fig. 20); and 
at least one at least partially translucent projection screen element (14, Fig. 20 it’s a translucent cover on the outside, Paragraph 0259), 
wherein the at least one microprojector is configured to create a light distribution (the light just prior to the screen element 14, Fig. 20), the light distribution being projectable in the form of a predefinable luminous pattern (specifically an arrow, Figs. 23 and 24) onto the at least one at least partially translucent projection screen element  (Figs. 20, 23, and 24; Specifically the light passes through the lens to the ground but the lens would also have that light distribution pattern in several locations as shown in the emission pattern of Fig. 20, 22), and 
wherein, when the motor vehicle light module is in a switched-on state (the state shown in Fig. 20 which is why light is being produced), the predefinable luminous pattern is visible on a side of the projection screen element facing away from the microprojector  (specifically the side opposite the translucent cover) and contains optically displayed information (its optically displayed given that the light is passing in sections and not passing/blocked in other sections which is how the shapes are being made).

Regarding claim 2, Mototsuji discloses the at least one microprojector comprises at least one light source (32, Fig. 20) configured to generate light and a projection device (2050 and 2044, Paragraphs 0270-0275; Fig. 20), the projection device being arranged downstream of the at least one light source in the radiation direction (Ax, Fig. 20) and being designed to shape the light distribution and project it onto the at least one at least partially translucent projection screen element (Fig. 20).

Regarding claim 3, Mototsuji discloses the projection device comprises at least one projection lens (2044s, Fig. 20, Paragraph 0271) and at least one aperture (2050a, Paragraph 0274, Fig. 22), the at least one aperture being positioned in a focal plane of the at least one projection lens (Fig. 22) and having aperture edges (the edges of the aperture, Fig. 22), said aperture edges having a shape corresponding to the predefinable luminous pattern (Fig. 23).

Regarding claim 4, Mototsuji discloses the aperture edges form at least one symbol which is information to be displayed (Figs. 23 and 24).

Regarding claim 5, Mototsuji discloses the projection device has a plurality of projection lenses (2044s, Figs. 20-22) arranged in a matrix-like manner in an array and a plurality of apertures (2050a, Fig. 22) arranged in a matrix-like manner in an array, wherein each one of the projection lenses is assigned to one of the plurality of apertures (Fig. 22), the aperture edges of different apertures (Figs. 22 and 23) being the same or different.

Regarding claim 7, Mototsuji discloses the at least one light source (32, Fig. 20) is a semiconductor-based light source (Paragraph 0163).

Regarding claim 8, Mototsuji discloses the at least one microprojector additionally comprises a collimator (34, Paragraphs 0127 and 0128, specifically the lens makes the light parallel which is what a collimator is, Fig. 20) arranged between the at least one light source (32, Fig. 20) and the projection device (Fig. 20).

Regarding claim 10, Mototsuji discloses A motor vehicle headlight (2010, Paragraphs 0258-0259) having at least one motor vehicle light module according to claim 1 (Paragraphs 0258-0259, Figs. 20 and 18).

Regarding claim 11, Mototsuji discloses the at least one microprojector (2) is arranged in a region of a motor vehicle headlight (2010, Fig. 20, Paragraphs 0258-0259), and the at least one projection screen element is configured as a region of a motor vehicle headlight cover (Fig. 20).

Regarding claim 12, Mototsuji discloses A motor vehicle having at least one motor vehicle light module (2010, Paragraphs 0258-0259) according to claim 1 (Paragraph 0258-0259).

Regarding claim 14, Mototsuji discloses each one of the projection lenses is assigned to exactly one of the plurality of apertures (Fig. 22, Paragraph 0271).

Regarding claim 15, Mototsuji teaches the lens diameter of the at least one projection lens is 2 mm (Paragraph 0266 and 0228, Specifically 0266 teaches the size of the sections 2042 .5-3mm and 0268 teaches the front projection lenses being the same size).

Regarding claim 17, Mototsuji discloses the semiconductor-based light source is an LED light source (Paragraph 0124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Mototsuji (US 2021/0341123) in view of Oshima et al. (US 2016/0137122 Hereinafter Oshima).
Regarding claim 6, Mototsuji teaches the at least one projection lens has a lens diameter between 1 and 5 mm (Paragraph 0266 and 0228, Specifically 0266 teaches the size of the sections 2042 .5-3mm and 0268 teaches the front projection lenses being the same size).
Mototsuji fails to teach the at least one projection lens consists at least partially of glass or polymer.
Oshima teaches the at least one projection lens (103, Paragraph 0112) consists at least partially of polymer (Paragarph 0112).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the projection lens of Mototsuji out of plastic as taught by Oshima, in order to provide a commonly used material for an optical element and given that it is an inexpensive option making the overall lighting device less expensive to manufacture.

Regarding claim 16, Mototsuji fails to teach the at least one projection lens consists at least partially of plastic.
Oshima teaches the at least one projection lens (103, Paragraph 0112) consists at least partially of plastic (Paragarph 0112).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the projection lens of Mototsuji out of plastic as taught by Oshima, in order to provide a commonly used material for an optical element and given that it is an inexpensive option making the overall lighting device less expensive to manufacture.

Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Mototsuji (US 2021/0341123) in view of Moebius (US 4670818).
Regarding claim 9, Mototsuji teaches the at least one projection screen element is translucent (Paragraph 0259).
Moebius teaches the at least one projection screen element (6, Fig. 1) is clear plastic (Column 1, line 67-Cilumn 2, line 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the translucent sheet of Mototsuji clear plastic as taught by Moebius, in order to provide a commonly used material for an optical element and given that it is an inexpensive option making the overall lighting device less expensive to manufacture.

Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Mototsuji (US 2021/0341123) in view of Glickman et al. (US 2018/0186276 Hereinafter Glickman).
Regarding claim 13, Mototsuji discloses the at least one projection screen element is arranged on the front of the motor vehicle formed in a region of a radiator grille of the motor vehicle.
Glickman teaches the at least headlight assembly (62, Fig. 11) is arranged on the front of the motor vehicle formed in a region of a radiator grille (Fig. 11, Paragraph 0004) of the motor vehicle (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the at least one projection screen element of Mototsuji arranced on the front of the motor vehicle formed in a region of a radiator grille of the motor vehicle, in order to allow the radiator grille to receive maximum air flow thereby preventing overheating and to have the headlight pointed in the forward direction thereby meeting federal and state government regulations.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer et al. (US 2016/0265733) teaches a light source, optical element, and a hole in a light blocking member. Moser et al. (US 2019/0072252) teaches LED, collimator, optical elements with light blocking member. GEHB et al. (US 2019/0011102) teaches light source, lens, projection surface, and light blocking shaping member. Albou et al. (US 2018/0328564) teaches a light source, light blocking member and diffusion surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875